Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rutledge, J.), rendered January 25, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant acted as a steerer in the sale of crack cocaine to an undercover police officer (see, People v Herring, 83 NY2d 780). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Thompson, J. P., Joy, Friedmann and Krausman, JJ., concur.